Citation Nr: 1450606	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-21 431	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left shoulder disorder, including the scapula.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran  that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection a left hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for a left shoulder disorder, including the scapula.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a July 2014 statement, has withdrawn his appeal as to both issues now before the Board.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of service connection for a left hip disorder.

The appeal is dismissed as to the issue of service connection for a left shoulder disorder, including the scapula.   




		
MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


